HuNteb, C. J.,
delivered the opinion of the court:
In October, 1874, to-wit: October 28, 1874, the respondents recovered judgment against the appellants for $1,600 and costs of suit.
On June 14, 1878, the said district court made an order for an execution, and on that day execution was issued in the ordinary form.
On July 8, 1878, appellants, by their attorneys, served respondents with notice that they would, on the 15th of July, 1878, or as soon thereafter as counsel could be heard, move the court to stay all proceedings under the judgment rendered therein for reasons stated in the motion. A copy of the motion was served with the notice. The grounds set forth in the motion were:
First — That the judgment had been fully satisfied and settled.
Second — That no judgment had ever been docketed therein.
Third — That since execution was issued without any showing having been made to the court that the judgment or any part thereof remained unsatisfied, and
Fourth — That no execution could issue therein after three years from the date of the entry of the judgment, and that said execution was improperly issued and without authority.
The motion came on for hearing in the said district court *485upon the proof and argument of counsel, and the said court made an order denying said motion to quash the execution.
The only question presented to this court for its opinion, is whether an execution can issue on a judgment at any time after three years after the entry of the judgment in the court rendering the same.
Section 209 of the Practice Act provides that “ the party in whose favor a judgment is given may at any time within three years after the entry thereof, issue a writ of execution for its enforcement, as prescribed in this chapter.”
The judgment in this case was entered October 23, 1874. Execution was issued June 14, 1878, being a period of more than three years between the entry of the judgment and the issuance of the execution.
The statute is plain and exact in its language, and must be treated as a statute of limitation and repose. The execution not having issued within three years after the entry of the judgment, it could not lawfully issue after that time, and hence the court below erred in denying the motion of the appellants in that particular.
EMERSON and Bobehan, J. J., concurred.